DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For the purpose of examination, any reference to the instant specification has been made using the USPGPub. version of the specification unless indicated otherwise.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62959642, filed 1/10/2020. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
The ADS filed on 1/11/2021 contains reference to provisional application 62959642. However, the provisional application 62959642 is listed under current application number instead of prior application number.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600, 620, 630, 640, 650, 660, 670, and 680” have been used to designate different parts for with the same number in Figs. 6 and 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. To overcome this objection, applicant is encouraged to change all Fig. 17 components to match the specification descriptions (e.g. 610 becomes 1710).

Specification
The disclosure is objected to because of the following informalities: in paragraph [0083], “generated did heart rate” should read “generated heart rate” and “where is score” should read “where a score.”
Appropriate correction is required.

Claim Objections
Claims 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In claims 6, 10, 15, and 19, the phrase “received as data” should be deleted for better clarity in the scope of the claim.
Claims 8 and 17 are objected to because of the following informalities:  incorrect capitalization is used in the limitations “Identifying” and “Providing” and should be changed to “identifying” and “providing”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation includes: 
“modules” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For “modules” in claim 18, the specification discloses modelling techniques in 112 and 142 in Figs. 1A-1B ([0049]) and further discussed in 240 in Fig. 2B ([0049]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process of receiving and indicating spatiotemporal data, along with determining and reporting a heart rate) without significantly more. 
Step 1
	The claimed invention in claims 1-20 is statutory subject matter as the claims recite a non-transitory computer readable storage medium, method, and system for determining, using predictive learning, a heart rate for a user during a workout. 
Step 2A, Prong One
Regarding claims 1, 9, and 18, the recited steps are directed to a mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsection (III)). 
Regarding claims 1, 9, and 18, the limitations of “determining, using predictive learning, a heart rate for a user, receiving spatiotemporal data, indicating the spatial coordinates, and reporting the heart rate to the user” are a process, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional receiving spatiotemporal data on paper, indicating the spatial coordinates from the data on the paper, determining a heart rate using that data, and verbally communicating the heart rate to a user. 
Step 2A, Prong Two
	For claims 1, 9, and 18, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional element of “client device”. The client device is recited at a high-level of generality and amount to nothing more than part of a generic computer (see [0046] and 160 in Fig. 1C of the USPGPub specification). Claim 9 and 18 further recite additional elements of “a processor” and 18 also recites an additional elements of “a memory” and “one or more modules stored in the memory.” The processor, memory, and one or more modules are recited at a high-level of generality and amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement the abstract idea of determining a heart rate for a user using predictive learning.
Regrading dependent claims 2-8, 10,17 and 19-20, further define the mathematical concept and mental process of determining a heart rate of a user using predictive learning based on the limitations of claims 1, 9, and 18 as already indicated as being directed to the abstract idea.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 7, 9, 11, 16, 18, and 20 recite the limitation of “predictive learning”. The claims mention “predictive learning” to be based on the spatiotemporal data (claim 1), generated heart rate (claim 7), and user biometric data including age, height, weight and sex (claim 7). While the specification discloses predictive learning to be based on the spatiotemporal data and heart rate in paragraphs [0006]-[0008], the specification does not provide information about how the heart rate is determined using predictive learning and the spatiotemporal data. It is further noted that the specification does not provide information about how predictive learning is based on the user biometric data. While the specification recites that the machine learning model could be implemented as one or more neural networks, algorithms that perform regression analysis, and/or other types of machine learning methodologies, no other structure is provided in how this would be done. As such, the algorithm or steps/procedure taken to perform the function of using (predictive learning) must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed according to MPEP 2161.01. In the absence of this disclosure, there is insufficient written description under 35 U.S.C. 112(a). Dependent claims are rejected for the same deficiency set forth for independent claims 1, 9, and 18.
Claims 1, 2, 3, 7, 9, 11, 12, 16, 18, and 20 recite the limitation of “determining a heart rate”. While the specification discloses of determining a heart rate based on predictive learning and spatiotemporal data in paragraph [0006], the specification does not provide information about how this is determined. The specification recites the invention not including a heart rate monitor [0004], making it further unclear how the heart rate is determined. It is further noted the determination step is being implemented via computer (i.e. predictive learning). As such, the algorithm or steps/procedure taken to perform the function (determining the heart rate) must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed according to MPEP 2161.01. In the absence of this disclosure, there is insufficient written description under 35 U.S.C. 112(a). Dependent claims are rejected for the same deficiency set forth for independent claims 1, 9, and 18.
Claims 2, 11, and 20 recite the limitation of determining the “confidence score”. While the specification discloses of the exemplary numerical values of “confidence score” in paragraph [0082], the specification does not provide information about how these values are calculated or determined. It is further noted the determination step is being implemented via computer (i.e. predictive learning). As such, the algorithm or steps/procedure taken to perform the function (determining the confidence score) must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed according to MPEP 2161.01. In the absence of this disclosure, there is insufficient written description under 35 U.S.C. 112(a).
	Claims 3-5 and 12-14 recite the limitations of generating, comparing, and determining “the delegate”. While the specification discloses of “the delegate” being based on observation data and compared to an expected pose in paragraph [0091], the specification does not provide information about how the delegate is generated from observation data and how the comparison of the delegate and prediction occurs. It is further noted the comparison step is being implemented via computer (i.e. predictive learning) as recited in [0054]. As such, the algorithm or steps/procedure taken to perform the function (generating, comparing, and determining the delegate) must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed according to MPEP 2161.01. In the absence of this disclosure, there is insufficient written description under 35 U.S.C. 112(a).
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 2, 3, 7, 9, 11, 12, 16, 18, and 20 the limitation of “determining a heart rate” seems unclear. While the specification discloses of determining a heart rate based on predictive learning and spatiotemporal data in paragraph [0006], the specification does not provide information about how this is determined. The specification recites the invention not including a heart rate monitor [0004], making it further unclear how the heart rate is determined. It is further noted the determination step is being implemented via computer (i.e. predictive learning). Therefore, it is unclear how the heart rate is determined. Dependent claims are rejected for the same deficiency set forth for independent claims 1, 9, and 18.
In claims 1, 2, 7, 9, 11, 16, 18, and 20 the limitation of “predictive learning” seems unclear. While the specification discloses predictive learning to be based on the spatiotemporal data and heart rate in paragraphs [0006]-[0008], the specification does not provide information about how the heart rate is determined using predictive learning and the spatiotemporal data. It is further noted that the specification does not provide information about how predictive learning is based on the user biometric data. Therefore, it is unclear how “predictive learning” is used and determines the heart rate of the user. Dependent claims are rejected for the same deficiency set forth for independent claims 1, 9, and 18.
In claims 2, 11, and 20 the limitation “confidence score” seems unclear. While the specification discloses of the exemplary numerical values of “confidence score” in paragraph [0082], the specification does not provide information about how these values are calculated or determined. It is further noted the determination step is being implemented via computer (i.e. predictive learning). Therefore, it is unclear how the confidence score is determined.
Claims 2, 11, and 20 recite the limitation "a heart rate" where the antecedent basis is unclear. It is not clear how “a heart rate” in claims 2, 11, and 20 is different than “the heart rate” recited in claims 1, 9, and 18. Applicant is recommended to amend “a heart rate” to “the heart rate” in claims 2, 11, and 20 in order to overcome this rejection.
In claims 3, 4, 5, 12, 13, and 14 the limitation of “the delegate” seems unclear. While the specification discloses of “the delegate” being based on observation data and compared to an expected pose in paragraph [0091], the specification does not provide information about how the delegate is generated from observation data and how the comparison of the delegate and prediction occurs. It is further noted the comparison step is being implemented via computer (i.e. predictive learning) as recited in [0054]. Therefore, it is unclear how the delegate is determined and compared to the prediction.
Claims 3, 7, 12, 13, and 16 recite the limitation “determining” where the antecedent basis is unclear. It is not clear how “determining” in claims 3, 7, 12, 13, and 16 is different than the limitation of “determining a heart rate”  in claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US Patent 10825318) in view of Venkatraman (US Patent Application Publication 2014/0276119).
Regarding claims 1, 9, and 18, Williams teaches a non-transitory computer readable storage medium (col. 1 and lines 58-59) having embodied thereon a program, the program being executable by a processor (col. 1 and lines 59-61) to perform a method (col. 1 and line 37) and a system (col. 1 and line 53) for automatically determining, using predictive learning (col. 20 and line 38-artificial intelligence programs), a heart rate (col. 20 and lines 37-45) for a user during a workout (col. 7 and lines 2-4-exercise and walking). As best understood from the specification, walking and exercise activities fall under the category of being a type of workout.
However, Williams does not teach receiving spatial coordinates of a plurality of points associated with a user’s body while the user is performing the workout and based on the spatiotemporal data, and reporting the heart rate to the user during the workout by the client application. 
Venkatraman relates generally to methods and devices for activating, in energy efficient ways, HR monitor based on user motion and skin proximity ([0004]), and more particularly, employing GPS-related data to determine or correlate the user’s heart rate according to activity levels ([0291]). This is done using a GPS or motion sensor that sends the data to a biometric monitoring device ([0380]). Venkatraman further teaches the method of using spatiotemporal data to report the heart rate of the user during a workout using the following steps:
receiving spatiotemporal data ([0291]-GPS-related data) by a client application stored and executing on a client device, 
the spatiotemporal data indicating the spatial coordinates of a plurality of points associated with a user's body ([0292]-correlating a user’s GPS coordinates) while the user is performing the workout ([0292]-a user’s heart rate during, for example a gym workout, may be automatically measured and displayed),
the spatial data received periodically to comprise spatiotemporal data ([0005]-user’s periodic physical movements); 
and based on the spatiotemporal data ([0292]-correlating a user’s GPS coordinates); 
reporting the heart rate to the user during the workout by the client application ([0292]-a user’s heart rate during, for example a gym workout, may be automatically measured and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include receiving spatial coordinates of a plurality of points associated with a user’s body while the user is performing the workout and based on the spatiotemporal data, and reporting the heart rate to the user during the workout by the client application of Venkatraman in the method and system of Williams that uses predictive learning in order to employ GPS-related data to determine or correlate the user’s heart rate according to activity levels (Venkatraman, [0291]).
Regarding claims 2, 11, and 20, Williams in view of Venkatraman teaches the method, non-transitory computer readable storage medium, and system, as set forth above in claims 1, 9, and 18. Williams teaches the predictive learning. However, Williams does not teach one or more machines implemented on the client device that determine a heart rate and a confidence score. Venkatraman teaches one or more machines ([0171]-heartbeat waveform sensor) implemented on the client device ([0175]-biometric monitoring device) that determine a heart rate ([0173]-heart rate value) and a confidence score ([0173]-confidence). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include one or more machines implemented on the client device that determine a heart rate and a confidence score of Venkatraman in Williams in order to present a confidence regarding how much the heart rate estimate can be trusted (Venkatraman, [0160]) based on the signal-to-noise ratio (Venkatraman, [0173]).

Claims 3-8, 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Venkatraman as applied to claims 1, 9, and 18 above, and further in view of Kaleal (US Patent Application Publication 2016/0086500).
Regarding claims 3 and 12, Williams in view of Venkatraman teaches the method and non-transitory computer readable storage medium, as set forth above in claims 1 and 9. Williams teaches determining the heart rate. However, Williams does not teach generating a delegate for a user pose and comparing the delegate to a prediction. Kaleal teaches generating a delegate for a user pose and comparing the delegate to a prediction ([0056]-image data can be analyzed using pattern recognition to determine whether the user’s movement corresponds to model movement metrics). 
Kaleal relates generally to systems and methods for generating a personalized avatar that is responsive to a user's physical state and context ([0002]). Kaleal further teaches the use of a client device to capture image and/or video data ([0056]). Kaleal teaches use pattern recognition to determine whether the user is executing the correct movements/poses and using proper form ([0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to generate a delegate for a user pose and comparing the delegate to a prediction of Kaleal in Williams in order to determine whether the user is executing the correct movements/poses and using proper form (Kaleal, [0056]).
Regarding claims 4 and 13, Williams in view of Venkatraman teaches the method and non-transitory computer readable storage medium, as set forth above in claims 1 and 9. However, Williams does not teach determining if the delegate is within a threshold distance of the prediction. Kaleal teaches determining if the delegate is within a threshold distance of the prediction ([0116]-threshold degree of deviation; [0120]- comparison of motion data indicating a user's motion pattern corresponds to X when is should correspond to Y, analysis at step 210 in Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to determine if the delegate is within a threshold distance of the prediction of Kaleal in Williams in order to determine whether the user is executing the correct movements/poses and using proper form (Kaleal, [0056]).
Regarding claims 5 and 14, Williams in view of Venkatraman teaches the method and non-transitory computer readable storage medium, as set forth above in claims 1 and 9. However, Williams does not teach generating the delegate from observation data, the observation data derived from image data of the user performing an exercise. Kaleal teaches generating the delegate from observation data ([0146]-observations), the observation data derived from image data ([0028]- image data corresponding to two or three dimensional image captures of the user) of the user performing an exercise ([0056]-performing a fitness routine). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to generate the delegate from observation data, the observation data derived from image data of the user performing an exercise of Kaleal in Williams in order to determine whether the user is executing the correct movements/poses and using proper form (Kaleal, [0056]).
Regarding claims 6, 10, 15, and 19, Williams in view of Venkatraman teaches the method, non-transitory computer readable storage medium, and system, as set forth above in claims 1, 9, and 18. However, Williams does not teach wherein the spatiotemporal data is received as data derived from image data of the user performing the workout. Venkatraman teaches wherein the spatiotemporal data ([0292]-correlating a user’s GPS coordinates) is received as data derived from image data ([0250]-image features) of the user performing the workout ([0292]- a gym workout, may be automatically measured and displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include wherein the spatiotemporal data is received as data derived from image data of the user performing the workout of Venkatraman in the method and system of Williams that uses predictive learning in order to employ GPS-related data to determine or correlate the user’s heart rate according to activity levels (Venkatraman, [0291]).
Regarding claims 7 and 16, Williams in view of Venkatraman teaches the method and non-transitory computer readable storage medium, as set forth above in claims 1 and 9. Williams teaches wherein determining the user heart rate includes generating a modified heart rate based on the predictive learning generated heart rate (col. 20 and lines 37-41). However, Williams does not teach user biometric data that includes the user age, height, weight, and sex. Kaleal teaches biometric data that includes the user age, height, weight, and sex ([0173]-height, weight; [0293]-age/gender). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include user biometric data that includes the user age, height, weight, and sex of Kaleal in Williams in order to be personalized based on specific physical/physiological characteristics and demographics of the user (Kaleal, [0173]).
Regarding claims 8 and 17, Williams in view of Venkatraman teaches the method and non-transitory computer readable storage medium, as set forth above in claims 1 and 9. However, Williams does not teach identifying if a user is performing an exercise incorrectly and providing an indication to the user to correct how the user is performing the exercise. Kaleal teaches identifying if a user is performing an exercise incorrectly ([0112]) and providing an indication to the user to correct how the user is performing the exercise ([0112]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to identifying if a user is performing an exercise incorrectly and providing an indication to the user to correct how the user is performing the exercise of Kaleal in Williams in order to determine whether the user is executing the correct movements/poses and using proper form (Kaleal, [0056]) to promote user safety during physical exercise and prevent injury (Kaleal, [0179]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792     
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792